     Case 5:18-cv-01336 Document 50 Filed 11/26/19 Page 1 of 1 PageID #: 398



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


KOMATSU FINANCIAL LIMITED PARTNERSHIP,

                               Plaintiff,

v.                                                  CIVIL ACTION NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC.,

                               Defendant.

                                            ORDER

              On September 16, 2019, the Court granted summary judgment in favor of Plaintiff

and determined that Plaintiff is entitled attorney’s fees incurred up to the date of May 10, 2019

[Doc. 40]. After obtaining an extension, Plaintiff submitted a statement of fees in the amount of

$81,474.84 on October 15, 2019 [Doc. 45]. Defendant has not yet filed a response.

              The Court will allow Defendant to respond to Plaintiff’s Statement of Attorneys’

Fees and Costs [Doc. 45] within fourteen (14) days of the entry of this order. If Defendant does

not respond, the matter will be considered unopposed.

              For reasons appearing to the Court, it is ORDERED that the Amended Scheduling

Order [Doc. 48] be vacated.

              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                            ENTER:         November 26, 2019
